Case 8:20-cv-01359-VMC-TGW Document 17 Filed 09/15/20 Page 1 of 2 PageID 79




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                              Case No: 8:20-CV-01359-VMC-TGW

GLORIA ITMAIZA individually and on
behalf of all others similarly situated,

       Plaintiff,

v.

DFMMJ INVESTMENTS, LLC D/B/A
LIBERTY HEALTH SCIENCES,

      Defendant.
______________________________________/

                                  NOTICE OF SETTLEMENT

       Pursuant to Local Rule 3.08, Plaintiff Gloria Itmaiza and Defendant DFMMJ Investments,

LLC d/b/a Liberty Health Sciences, hereby notify the Court that they have reached an agreement

in principle to settle this matter. Counsel for the parties are in the process of finalizing the

Settlement Agreement and Stipulated Dismissal and respectfully request that the Court vacate or

suspend all pending deadlines in light of the Parties’ agreement to settle this matter.

       Plaintiff files this Notice of Settlement with the approval and permission of Defendant’s

counsel, James Toscano, Esq.

Dated: September 15, 2020                             Respectfully submitted,

                                                       /s/ Aaron M. Ahlzadeh
                                                       Aaron M. Ahlzadeh, Esq.
                                                       Florida Bar No. 0111329
                                                       aaron@edelsberglaw.com
                                                       Scott Edelsberg, Esq.
                                                       Florida Bar No. 0100537
                                                       scott@edelsberglaw.com
                                                       EDELSBERG LAW, P.A.
                                                       20900 NE 30th Ave., Suite 417
Case 8:20-cv-01359-VMC-TGW Document 17 Filed 09/15/20 Page 2 of 2 PageID 80




                                                      Aventura, FL 33180
                                                      Tel: (786) 289-9471
                                                      Fax: (786) 623-0915

                                                      SHAMIS & GENTILE, P.A.
                                                      Andrew J. Shamis, Esq.
                                                      Florida Bar No. 101754
                                                      Email: ashamis@shamisgentile.com
                                                      Garret O. Berg, Esq.
                                                      Email: gberg@shamisgentile.com
                                                      14 NE 1st Avenue, Suite 1205
                                                      Miami, Florida 33132
                                                      Telephone: 305-479-2299
                                                      Fax: 786-623-0915

                                                      Attorneys for Plaintiff Gloria Itmaiza


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 15, 2020, a true and correct copy of the

foregoing was filed with the Clerk of Court via CM/ECF, which shall serve copies of same on all

parties and/or counsel of record by way of a Notice of Electronic Filing.

                                                         Respectfully submitted,




                                                2
